DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 6/17/21, with respect to amended claims 1, 6 and 11 and references Lee, Yang and Mixter not disclosing the entire limitations recited therein (Amendment, pg. 6-8) have been fully considered and are persuasive. The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-9 and 11-14 are allowed.

Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
           The prior art taken alone or in combination fails to teach the entirety of the limitations recited in the independent claims.
           Lee (US PGPUB 2015/0294451 A1) discloses a device with voice recognition capability including a container having an opening at one side and configured to accommodate an object, a door located at the one side and configured to open and close to cover the opening, a sensor configured to sense an open or closed state of the door, a microphone configured to receive audio and a controller configured to activate a 
         Yang (US PGPUB 2015/0345065 A1) discloses an appliance with an object sensor that senses presence and movement of an object within a predetermined distance from a door of the appliance as well as activating/deactivating an input unit for receipt of a voice command within a predetermined period of time after sensing the movement of the object, while also determining the status/opening of the door, but does not explicitly disclose all the entirety of the limitations in the independent claims.
           Mixter (US PGPUB 2018/0144590 A1) discloses a voice recognition device and transmitting signals for activating the voice recognizer of a remote voice recognition device, but does not explicitly disclose all the entirety of the limitations in the independent claims.           
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658